DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.
Response to Arguments
Applicant’s arguments and amendments, see pages 8-9, filed 10/31/2022, with respect to 35 U.S.C. 112(b) rejection of claims 1, 15-16, and 25 have been fully considered and are persuasive.  The rejection of 6/23/2022 has been withdrawn. 
Request for rejoinder of claims 12, see page 13 of Applicant’s arguments, is acknowledged. Rejoinder is granted at this time.
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
On pages 10-12 of Applicant’s arguments, it is argued that “Ha, Moro, and Chen, taken singularly or in combination, do not teach or suggest a display provided on a curved surface of the knob housing in a manner that a curved display of the display is aligned with the curved surface of the knob housing and configured to display status information of the cooking apparatus.” 
More specifically, it is argued that the “Office Action has not sufficiently established an inherency of the features of Claim 1. The positioning of the display on the display cover in Ha is required to properly run the wiring for the display. Furthermore, Ha explicitly states that the display device arrangement is inclined to "maintain a state close to a right angle from the display device 125 and a view of the user, when the user positioned in front of the cooking appliance views the display device 125. This results in an effect of improving visibility of the display device 125." Modifying the display would render Ha unsatisfactory for its intended purpose in violation of MPEP § 2143.01.”
With respect to the argument that the positioning of the display is required to properly run the wiring for the display, it is incorrect to state that the positioning of the display on the display cover in Ha is required to properly run the wiring for the display (i.e., the position of the display is required for the wiring) as alleged in the arguments. However, the wiring arrangement described in Ha was not conformed to. Rather, it is more correct to say that the wiring arrangement recited in Ha was made in view of a specific arrangement example of the display. It is emphasized that the wiring arrangement described in Ha is an “example” and not a limiting feature that requires a specific arrangement. Changing the wiring/communication scheme does not automatically render the display of Ha inoperable. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention that wiring (i.e., electrical, data, or both) can be made to conform to most physical arrangements including arrangements such as the one recited in claim 1 of the instant application or to a modification of Ha, as previously argued on page 5 of the Final Office Action dated 6/23/2022 (hereinafter, the “Final Office Action”). 
It is further argued on page 12 that “[s]ubstituting a wireless connected display from a secondary reference (Moro) is evidence that the devices operate differently and therefore are more than a mere rearrangement of parts without modifying an operation of the device.” It is noted that it was acknowledged by the representative during the interview of 9/23/2022, the display can be wireless. It is further noted that it is not stated how such a substitution is evidence that the devices operate differently. Wireless displays are an alternative to wired displays used throughout the art at the time of effective filing date of the claimed invention as evidenced by Moro. Using a wireless display rather than a wired display would lead to a display that can be updated and changed wirelessly with a reduced set of electrical wires. As previously stated the motivation to modify is to minimize the wires needed to convey information to the display to reduce the chance of wires being damaged by the movement of the control knob and to simplify manufacturing.  
With respect to the argument that modifying the display of Ha, from an arrangement inclined to maintain a right angle, “would render Ha unsatisfactory for its intended purpose”. However, as noted on page 5 of the Final Office Action, the primary purpose of the right angle described in Ha is to improve the visibility of the display device for a specific arrangement. Such a purpose provides motivation as to why a person of ordinary skill in the art would modify the arrangement through combination with other art (e.g., Chen) and/or optimization (e.g., changing dimensions of the knob ring and the components that make up said knob ring) to facilitate said purpose. For example, if a curved display as described in Moro replaced the display of Ha, it would be obvious to modify the dimensions (i.e., to be curved with the display) of the protruding portion 122a of the knob ring body 122 as an optimization to maintain viewing angles so that visibility of the display is improved. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-11, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Pat. No. 11,340,648 B2) in view of Moro (U.S. Pub. No. 2015/0153048 A1) and Chen ("Flexible active-matrix electronic ink display").
In regards to claim 1, Ha describes a cooking apparatus (Ha, col. 1, lines 25-27) comprising: a knob (Ha, Fig. 2; col. 3, lines 51-53) comprising: a knob housing fixed to a front surface of a main body of the cooking apparatus (Ha, knob ring 120 of Fig. 4; col. 5, line 64-col. 6, line 3), a rotating member rotatably installed on the main body through a hole of the knob housing (Ha, Figs. 3 and 4; col. 5, line 64-col. 6, line 7), and a display provided on a curved surface (Ha, Figs. 3 and 8 – the knob ring that the display is on has a curved surface) of the knob housing in a manner that a curved display surface of the display is aligned with the curved surface of the knob housing (Ha, Fig. 18; col. 9, lines 7-9 and col. 13, lines 1-10 - the display assembly consisting of the display device 125, a display housing 126, a display cover 127, and protruding portion 122a are formed on the curved surface of the knob ring 122) and configured to display status information of the cooking apparatus (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is attached to the knob ring at the upper center portion inclined towards a user and configured to display intensity of fire power and timer time), 
On pages 10-12 of Applicant’s arguments, it is argued that “Ha, Moro, and Chen, taken singularly or in combination, do not teach or suggest a display provided on a curved surface of the knob housing in a manner that a curved display of the display is aligned with the curved surface of the knob housing and configured to display status information of the cooking apparatus.” 
More specifically, it is argued that the “Office Action has not sufficiently established an inherency of the features of Claim 1. The positioning of the display on the display cover in Ha is required to properly run the wiring for the display. Furthermore, Ha explicitly states that the display device arrangement is inclined to "maintain a state close to a right angle from the display device 125 and a view of the user, when the user positioned in front of the cooking appliance views the display device 125. This results in an effect of improving visibility of the display device 125." Modifying the display would render Ha unsatisfactory for its intended purpose in violation of MPEP § 2143.01.”
With respect to the argument that the positioning of the display is required to properly run the wiring for the display, it is incorrect to state that the positioning of the display on the display cover in Ha is required to properly run the wiring for the display (i.e., the position of the display is required for the wiring) as alleged in the arguments. However, the wiring arrangement described in Ha was not conformed to. Rather, it is more correct to say that the wiring arrangement recited in Ha was made in view of a specific arrangement example of the display. It is emphasized that the wiring arrangement described in Ha is an “example” and not a limiting feature that requires a specific arrangement. Changing the wiring/communication scheme does not automatically render the display of Ha inoperable. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention that wiring (i.e., electrical, data, or both) can be made to conform to most physical arrangements including arrangements such as the one recited in claim 1 of the instant application or to a modification of Ha, as previously argued on page 5 of the Final Office Action dated 6/23/2022 (hereinafter, the “Final Office Action”). 
It is further argued on page 12 that “[s]ubstituting a wireless connected display from a secondary reference (Moro) is evidence that the devices operate differently and therefore are more than a mere rearrangement of parts without modifying an operation of the device.” It is noted that it was acknowledged by the representative during the interview of 9/23/2022, the display can be wireless. It is further noted that it is not stated how such a substitution is evidence that the devices operate differently. Wireless displays are an alternative to wired displays used throughout the art at the time of effective filing date of the claimed invention as evidenced by Moro. Using a wireless display rather than a wired display would lead to a display that can be updated and changed wirelessly with a reduced set of electrical wires. As previously stated the motivation to modify is to minimize the wires needed to convey information to the display to reduce the chance of wires being damaged by the movement of the control knob and to simplify manufacturing.  
With respect to the argument that modifying the display of Ha, from an arrangement inclined to maintain a right angle, “would render Ha unsatisfactory for its intended purpose”. However, as noted on page 5 of the Final Office Action, the primary purpose of the right angle described in Ha is to improve the visibility of the display device for a specific arrangement. Such a purpose provides motivation as to why a person of ordinary skill in the art would modify the arrangement through combination with other art (e.g., Chen) and/or optimization (e.g., changing dimensions of the knob ring and the components that make up said knob ring) to facilitate said purpose. For example, if a curved display as described in Moro replaced the display of Ha, it would be obvious to modify the dimensions (i.e., to be curved with the display) of the protruding portion 122a of the knob ring body 122 as an optimization to maintain viewing angles so that visibility of the display is improved. 
While Ha does not describe the display device 125 itself as being directly located in the knob ring 120, it is obvious and a mere optimization to reduce the number of parts and complexity of the manufacturing process by altering the dimensions of the knob ring to accommodate the display device with an inclined surface (e.g., removing the protruding portion 122a of the knob ring body 122 and making the display housing (e.g., the protruding portion 122a) part of the knob ring).  The specification does not teach an unexpected result.  Accordingly, while Ha does not explicitly recite the display device disposed in the curved surface of the knob housing, doing so would be obvious and mere optimization.
Ha does not explicitly describe a controller configured to transmit the status information of the cooking apparatus displayed on the display through a wireless communication network.  However, Moro describes a circuit arrangement 25 that includes an provides wireless connection to a display (Moro, pars. [0068] and [0096]).  Both Ha and Moro are directed towards gas control knobs that have built-in displays to display control information such as timer times.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify Ha in view of Moro to include a controller that can wirelessly transmit information to the display.  The motivation to do so is to minimize the wires needed to convey information to the display to reduce the chance of wires being damaged by the movement of the control knob and to simplify manufacturing.
Ha does not describe wherein the display is configured to form a curved surface.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but does not explicitly describe what type of display the display device 125 is utilizing (Ha, col. 4, lines 18-21; Fig. 24 – Fig. 24 a segment display format for displaying characters). However Chen describes a flexible active matrix electronic ink display that can be bent to a radius of curvature of 1.5 cm without any degradation of contrast (Chen, page 1, first paragraph; Fig. 1c).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
In regards to claim 2, Ha and Moro describes the cooking apparatus according to claim 1, wherein the status information of the cooking apparatus displayed on the display comprises at least one of cooking time information and cooking heating power information (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is configured to display intensity of fire power and timer time; Moro, pars. [0110]-[0111]).
In regards to claim 3, Ha and Moro describes the cooking apparatus according to claim 2, wherein the cooking time information comprises information of a time counted through a timer (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is configured to display intensity of fire power and timer time; Moro, pars. [0110]-[0111]).
In regards to claim 4, Ha and Moro describes the cooking apparatus according to claim 2, wherein, when a cooking time is set through a user interface for setting a time, a timer based on the set cooking time is configured to be displayed through the display (Ha, col. 4, lines 7-29; Moro, pars. [0110]-[0111]).
In regards to claim 6, it is noted that the term “coincide” is being interpreted as “having the same” such that the curvature of the display is the same as the curvature of the knob housing.  Ha and Moro do not describe a curvature of the display configured to coincide with a curvature of the knob housing.  However, as noted with respect to claim 1, it can be considered obvious and a mere optimization to reduce the number of parts (e.g., removing the protruding portion 122a and merging the display housing into the knob ring) by altering the dimensions of the knob ring to accommodate the display device with an inclined surface.  Thus, in view of Chen which describes a bendable display (Chen, page 1, first paragraph), it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the display of Ha to bend the display to conform to the shape of a knob to further increase the viewing angles.
In regards to claims 7, Ha and Moro do not describe a display made of electronic paper.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but the type of display is not explicitly described (Ha, col. 4, lines 18-21; Fig. 24 – a segment display format for displaying characters).  Chen describes a flexible active-matrix electronic ink display (Chen, page 1, first paragraph; Fig. 1).  The display device 125 of Ha is described as being able to display at least alphanumeric characters (Ha, Fig. 24), but does not explicitly describe what type of display the display device 125 is utilizing.  Ha does not explicitly limit the type of display that can be used.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
In regards to claim 8, Ha and Moro describes cooking apparatus according to claim 1, wherein the status information of the cooking apparatus displayed through the display is at least one of numbers and text (Ha, col. 4, lines 18-21; Fig. 24 – a segment display format for displaying characters; Moro, par. [0052] – alphanumeric LED display or liquid crystal display).
In regards to claim 9, Ha and Moro describes cooking apparatus according to claim 1, wherein the status information of the cooking apparatus is configured to be displayed on the display in at least one of numbers, text, icons, and animation (Ha, col. 4, lines 18-21; Fig. 24 – a segment display format for displaying characters; Moro, par. [0052] and [0111] – alphanumeric text is considered to be icon and a timer countdown is considered an animation). 
In regards to claim 10, Ha does not describe the cooking apparatus according to claim 1, wherein the controller is configured to transmit the status information of the cooking apparatus displayed on the display to a mobile device at a remote location.  As noted above with respect to claim 1, Moro describes a circuit arrangement 25 that provides wireless connection to a display (Moro, pars. [0068] and [0096] – also possible is a wireless connection of the display D to the arrangement 25, for example with a suitable coupling of an inductive type, such as a circuit arrangement with an inductance or a receiving antenna associated to the display D and an inductance or a transmitting antenna associated to the circuit 25).  Moro does not describe transmitting the status information of the cooking apparatus displayed on the display to a mobile device at a remote location.  However, transmitting the information to a mobile device would require mere optimization of the radio antenna of Moro (e.g., increasing signal propagation strength) and/or configuration of a mobile device to receive a signal carrying the status information.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Ha in view of Moro to transmit the status information to a mobile device for similar reasons as provided with respect to claim 1 in regards to transmitting a signal wirelessly to a display in view of mere optimization to allow and facilitate further transmission to a mobile device.  Motivation to do so includes improving the repairability of the appliance by allowing a service technician to receive signal data on a diagnostics terminal.
In regards to claim 11, Ha does not describe the cooking apparatus of claim 10.  However, as provided above, Moro describes the cooking apparatus according to claim 10.  The additional limitation that the at least one communication method among Bluetooth and Wifi to transmit the status information of the cooking apparatus to the mobile device is mere optimization by using an open, and popular, wireless communication standard(s).  Thus, it would it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use a standard wireless communication standard to increase the compatibility between devices (e.g., with a diagnostics terminal) and/or to ease production (e.g., able to use pre-made parts and software).
In regards to claim 25, Moro describes a home appliance (Ha, col. 1, lines 25-27 – cooking appliances are considered to be home appliances) comprising: a knob (Ha, Fig. 2; col. 3, lines 51-53) comprising a knob housing fixed to a front surface of a main body of the home appliance (Ha, knob ring 120 of Fig. 4; col. 5, line 64-col. 6, line 3), a rotating member supported by the knob housing curving around and rotatably installed on the main body (Ha, Figs. 3 and 4; col. 5, line 64-col. 6, line 7), and a display provided on the knob housing to display status information of the home appliance (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is attached to the knob ring at the upper center portion inclined towards a user and configured to display intensity of fire power and timer time); wherein the display is disposed at the curved surface of the knob housing (Ha, Fig. 18; col. 9, lines 7-9 and col. 13, lines 1-10 - the display assembly consisting of the display device 125,  a display housing 126, a display cover 127, and protruding portion 122a are formed on the curved surface of the knob ring 122).
While Ha does not describe the display device 125 itself as being directly located in the knob ring 120, it is obvious and a mere optimization to reduce the number of parts and complexity of the manufacturing process by altering the dimensions of the knob ring to accommodate the display device with an inclined surface (e.g., removing the protruding portion 122a and making the display housing part of the knob ring).  The specification does not teach an unexpected result.  Accordingly, while Ha does not explicitly recite the display device disposed in the curved surface of the knob housing, doing so would be obvious and mere optimization.
Ha does not explicitly describe a controller configured to transmit the status information of the cooking apparatus displayed on the display through a wireless communication network.  However, Moro describes a circuit arrangement 25 that includes an provides wireless connection to a display (Moro, pars. [0068] and [0096]).  Both Ha and Moro are directed towards gas control knobs that have built-in displays to display control information such as timer times.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Ha in view of Moro to include a controller that can wirelessly transmit information to the display.  The motivation to do so is to minimize the wires needed to convey information to the display to reduce the chance of wires being damaged by the movement of the control knob and to simplify manufacturing.
Ha does not describe wherein the display is configured to form a curved surface.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but does not explicitly describe what type of display the display device 125 is utilizing (Ha, col. 4, lines 18-21; Fig. 24 – Fig. 24 a segment display format for displaying characters). However Chen describes a flexible active matrix electronic ink display that can be bent to a radius of curvature of 1.5 cm without any degradation of contrast (Chen, page 1, first paragraph; Fig. 1c).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
Claim(s) 15-16, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Chen.

In regards to claim 15, Ha describes a cooking apparatus (Ha, col. 1, lines 25-27) comprising: a plurality of heat sources configured to generate heat by burning fuel (Ha, col. 1, lines 39-43); and a plurality of knobs provided to correspond to each of the plurality of heat sources (Ha, knob 2 of Fig. 1), wherein each of the plurality of knobs comprises: a knob housing fixed to a front surface of a main body of the cooking apparatus (Ha, knob ring 120 of Fig. 4; col. 5, line 64-col. 6, line 3), a rotating member supported by the knob housing curving around and rotatably installed on the main body (Ha, Figs. 3 and 4; col. 5, line 64-col. 6, line 7), and a display provided on the knob housing (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is attached to the knob ring at the upper center portion inclined towards a user and configured to display intensity of fire power and timer time), and wherein status information of the plurality of heat sources corresponding to each of the plurality of knobs is configured to be displayed for each display of a corresponding knob (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46), wherein the knob housing is configured to form a curved surface (Ha, Figs. 3 and 8 – the knob ring has a curved surface), wherein the display is disposed at the curved surface of the knob housing (Ha, Fig. 18; col. 9, lines 7-9 and col. 13, lines 1-10 - the display assembly consisting of the display device 125,  a display housing 126, a display cover 127, and protruding portion 122a are formed on the curved surface of the knob ring 122).
While Ha does not describe the display device 125 itself as being directly located in the knob ring 120, it is obvious and a mere optimization to reduce the number of parts and complexity of the manufacturing process by altering the dimensions of the knob ring to accommodate the display device with an inclined surface (e.g., removing the protruding portion 122a and making the display housing part of the knob ring).  The specification does not teach an unexpected result.  Accordingly, while Ha does not explicitly recite the display device disposed in the curved surface of the knob housing, doing so would be obvious and mere optimization.
Ha does not describe wherein the display is configured to form a curved surface.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but does not explicitly describe what type of display the display device 125 is utilizing (Ha, col. 4, lines 18-21; Fig. 24 – Fig. 24 a segment display format for displaying characters). However Chen describes a flexible active matrix electronic ink display that can be bent to a radius of curvature of 1.5 cm without any degradation of contrast (Chen, page 1, first paragraph; Fig. 1c).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
In regards to claim 16, Ha describes a knob of a cooking apparatus (Ha, Fig. 2; col. 3, lines 51-53) comprising: a knob housing fixed to a front surface of a main body of the cooking apparatus (Ha, knob ring 120 of Fig. 4; col. 5, line 64-col. 6, line 3); a rotating member supported by the knob housing curving around and rotatably installed on the main body (Ha, Figs. 3 and 4; col. 5, line 64-col. 6, line 7); and a display provided on the knob housing to display status information of the cooking apparatus (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is attached to the knob ring at the upper center portion inclined towards a user and configured to display intensity of fire power and timer time), wherein the knob housing is configured to form a curved surface (Ha, Figs. 3 and 8 – the knob ring has a curved surface), wherein the display is disposed at the curved surface of the knob housing (Ha, Fig. 18; col. 9, lines 7-9 and col. 13, lines 1-10 - the display assembly consisting of the display device 125, a display housing 126, a display cover 127, and protruding portion 122a are formed on the curved surface of the knob ring 122).
While Ha does not describe the display device 125 itself as being directly located in the knob ring 120, it is obvious and a mere optimization to reduce the number of parts and complexity of the manufacturing process by altering the dimensions of the knob ring to accommodate the display device with an inclined surface (e.g., removing the protruding portion 122a and making the display housing part of the knob ring).  The specification does not teach an unexpected result.  Accordingly, while Ha does not explicitly recite the display device disposed in the curved surface of the knob housing, doing so would be obvious and mere optimization.
Ha does not describe wherein the display is configured to form a curved surface.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but does not explicitly describe what type of display the display device 125 is utilizing (Ha, col. 4, lines 18-21; Fig. 24 – Fig. 24 a segment display format for displaying characters). However Chen describes a flexible active matrix electronic ink display that can be bent to a radius of curvature of 1.5 cm without any degradation of contrast (Chen, page 1, first paragraph; Fig. 1c).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
Claim 22 recites similar subject matter as claim 7 and is rejected in view of Ha and Chen for similar reasons.
Claim 24 recites similar subject matter as claim 9 and is rejected in view of Ha and Chen for similar reasons.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, Moro, and Chen as applied to claim 25 above, and further in view of Cole (U.S. Pat. No. 5,464,955).
Moro does not describe a home appliance comprising at least one of a refrigerator, a washing machine, an air conditioner, a vacuum cleaner, a robot cleaner, a humidifier, and a dryer.  Cole describes control knobs that are used in household appliances including washing machine, a dryer, and dishwasher (Cole, col. 1, lines 8-12; Figs. 1A and 2A).  Cole includes electromechanical controls containing electronics, including a cam-operated timer to control appliance functions (Cole, col. 3, lines 123-27).  Moro and Cole are both directed to mechanical control knobs of home appliances.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the knob of Moro on a household appliance as described in Cole to display timer information.  The motivation to do so is to provide a user interface that readily provides relevant appliance status information on the control knob controlling that is affecting said status information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Summers (The Next Web, Sony’s SmartBand Talk fitness tracker has a curved e-ink display and built-in mic for taking calls)describes a fitness tracker with a curved e-ink display that conforms to the curvature of the device housing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        /WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792